PER CURIAM:
This is an attorney grievance proceeding arising out of respondent’s guilty plea to a charge of official misconduct in office, a violation of S.C.Code Ann. § 8-1-80 (Supp.1996). While a municipal judge, respondent improperly caused a Driving Under the Influence charge and a Driving Under Suspension charge to be dismissed. We have already imposed a public repriman'd in the judicial misconduct proceeding based on this same conviction, finding respondent “exercised undue influence on the arresting officer, without consideration of the merits of the case----” In the Matter of Chiles, 327 S.C. 105, 490 S.E.2d 259, 260 (1997). We now impose a seven month suspension from the practice of law, retroactive to respondent’s interim suspension which began February 6, 1997.
Respondent’s misconduct violated Rules 8(b)-(e) of the Rules of Professional Conduct, Rule 407, SCACR, by committing a criminal act which reflects adversely on his honesty, trustworthiness or fitness as a lawyer, and by engaging in conduct involving moral turpitude, dishonesty, fraud, deceit, and misrepresentation, and by engaging in conduct prejudicial to the administration of justice. Although the Commission recommended a four month suspension, we find that a seven month suspension is the appropriate sanction in this matter. Rule 27(e)(2), of Rule 413, SCACR. Accordingly, we impose this sanction, retroactive to February 6, 1997. Respondent shall, within fifteen days of the filing of this opinion, file an updated affidavit showing that he remains in compliance with *23Rule 30, of Rule 413, SCACR, and the prior order of this Court dated February 6,1997.
DEFINITE SUSPENSION.